By the Court.
At common law a judgment did not bear interest. Freeman on Judgments, § 441. Interest is an incident added by statute. It is given in this state by §§ 3180, 3181, Revised Statutes. By section 3180 judgments rendered on instruments reserving interest at a rate not exceeding eight per cent, per annum, bear interest at the rate stipulated in the instrument; in all other cases the judgment bears interest at the rate of six per cent., § 3181, Revised Statutes. Hence, a judgment rendered in this state upon a note executed in another state bearing interest at a rate, valid by the laws of the state where executed, bul greater than allowed by the laws of this state, bears interest at the rate of 6 per cent. only.

Judgment modified accordingly.

Dickman, J., did not sit in this case.